STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 20, 2017
               Plaintiff-Appellee,

v                                                                  No. 330931
                                                                   Wayne Circuit Court
KEVIN WESLEY MORRIS,                                               LC No. 15-005179-01-FH

               Defendant-Appellant.


Before: FORT HOOD, P.J., and CAVANAGH and RONAYNE KRAUSE, JJ.

PER CURIAM.

       Defendant appeals as of right his bench trial convictions of assault with a dangerous
weapon (felonious assault), MCL 750.82, and brandishing a firearm in public, MCL 750.234e.
The trial court sentenced defendant to five years’ probation for the felonious assault and
brandishing a firearm convictions. We affirm.

       Defendant argues that reversal of his convictions is warranted where the trial court
improperly admitted other acts evidence of defendant’s prior interactions with the victim. We
disagree.

        This Court reviews a trial court’s evidentiary ruling for an abuse of discretion. People v
Jackson, 498 Mich. 246, 257; 869 NW2d 253 (2015). “A trial court abuses its discretion when it
makes an error of law in the interpretation of a rule of evidence.” Id. (citation omitted.) This
Court reviews these questions of law de novo. Id. A preserved, nonconstitutional error will not
constitute grounds for reversal unless it appears more probable than not that the error was
outcome determinative, meaning it undermined the verdict’s reliability. Id.

       During the course of this bench trial, the prosecution presented evidence regarding
defendant’s other hostile interactions with the victim. The victim testified that defendant
admitted during a conversation that he did not like the victim when they first met, and defendant
was going to bring a shotgun over to the victim’s house, but defendant’s mother stopped him.
The victim responded by having his wife ask defendant to leave, so he could avoid a
confrontation. The victim recounted another incident where defendant and his family were
driving across the victim’s front lawn, and when the victim went to speak with defendant and his
father about it, defendant “became belligerent.” The conversation almost got physical, but
defendant’s father stepped in.


                                               -1-
       Defense counsel objected at the outset of this testimony, arguing that (1) this evidence
was not relevant, and (2) defendant received no notice of other acts evidence. The trial court
overruled the objection, stating that the prior acts gave context to the dispute between the victim
and defendant.

       MRE 404(b) provides, in pertinent part, as follows:

       Other crimes, wrongs, or acts.

       (1) Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, scheme, plan, or system in doing an act, knowledge, identity,
       or absence of mistake or accident when the same is material, whether such other
       crimes, wrongs, or acts are contemporaneous with, or prior or subsequent to the
       conduct at issue in the case.

       (2) The prosecution in a criminal case shall provide reasonable notice in advance
       of trial, or during trial if the court excuses pretrial notice on good cause shown, of
       the general nature of any such evidence it intends to introduce at trial and the
       rationale, whether or not mentioned in subparagraph (b)(1), for admitting the
       evidence. [Jackson, 498 Mich. at 258, quoting MRE 404(b).]

        Under MRE 404(b), evidence is not admissible “if its only relevance is to show the
defendant’s character or propensity to commit the charged offense.” Jackson, 498 Mich. at 259
(quotation marks and citation omitted). The purpose of the rule is to exclude evidence where a
jury would be likely to find guilt on the basis of defendant’s bad character rather than his guilt
beyond a reasonable doubt of the charged offense. Id. at 258-259. However, MRE 404(b) is an
inclusionary rule, and allows for the admission of evidence that might “also give rise to an
inference about the defendant’s character[,]” if the prosecution can establish that the evidence is
relevant and not for the sole purpose of establishing defendant’s “propensity to act in
conformance with his character.” Id. at 259 (citations omitted). As the Michigan Supreme Court
observed in Jackson:

       [e]vidence relevant to a noncharacter purpose is admissible under MRE 404(b)
       even if it also reflects on a defendant’s character. Evidence is inadmissible under
       this rule only if it is relevant solely to the defendant’s character or criminal
       propensity [ . . . .] Any undue prejudice that arises because the evidence also
       unavoidably reflects the defendant’s character is then considered under the MRE
       403 balancing test, which permits the court to exclude relevant evidence if its
       probative value is substantially outweighed by the danger of unfair prejudice. . . .
       MRE 403. [Id. at 259-260 (quotation marks and citations omitted).]

        Here, the victim’s testimony regarding prior incidents with defendant was not solely
evidence of defendant’s character. Instead, it was offered for the nonpropensity purpose of
showing the ongoing nature of the argument between the victim and defendant. For example, the
trial court allowed the evidence on the basis that it provided context to the dispute between the

                                                -2-
victim and defendant. Thus, while the victim’s testimony regarding prior incidents may have
supported defendant’s propensity for acting belligerent and threatening the victim when
confronted by the victim about staying off of the victim’s property, it also explained the hostile
nature of their relationship and the background behind defendant’s comments and agitation.
Accordingly, the victim’s testimony was offered for a relevant and proper purpose, and its
probative value was not substantially outweighed by the danger of unfair prejudice. Jackson,
498 Mich. at 259. Further, this Court presumes that a trial court conducting a bench trial is
familiar with the rules of evidence and will not draw any improper inferences from the evidence.
People v Hawkins, 245 Mich. App. 439, 452; 628 NW2d 105 (2001).

        Defendant also claims that the trial court erred in admitting the challenged evidence
where the prosecution did not provide notice in compliance with MRE 404(b). Even if we were
to accept defendant’s claim, any error does not warrant reversal where there is nothing to suggest
how notice from the prosecution would have altered defendant’s trial strategy. See Jackson, 498
Mich. at 278-279 (in support of its determination that the trial court’s error in admitting other acts
evidence without notice was not outcome determinative, the Michigan Supreme Court noted that
the defendant “has not demonstrated how he would have approached trial or presented his
defense differently had he known in advance” that a witness would be allowed to testify
regarding other acts); Hawkins, 245 Mich. App. at 455-456 (concluding, in the context of a plain
error analysis, that lack of notice did not warrant reversal where the defendant did not establish
that he would have “reacted differently” to the challenged evidence with notice or that “lack of
notice had any effect whatsoever[ ]” on the defendant’s trial). Further, the victim’s detailed
testimony, which was corroborated by videotape evidence of the encounter between defendant
and the victim, provided ample evidence of defendant’s guilt, even apart from the other acts
evidence. Thus, we conclude that any error was harmless and did not undermine the reliability
of the trial court’s verdict. Jackson, 498 Mich. at 280.

         Defendant also makes a conclusory argument that the prosecution “did not establish
beyond a reasonable doubt that [defendant] committed this offense.” It is clear from a review of
defendant’s brief on appeal that defendant is referring only to his conviction of felonious assault.
“First, this issue was not properly presented for appeal because it was not raised in the statement
of questions presented in defendant’s appellate brief.” People v Anderson, 284 Mich. App. 11, 16;
772 NW2d 792 (2009) (citations omitted). Second, defendant does not provide factual support
for this conclusory statement. Specifically, defendant does not elaborate or provide any citation
to the record regarding why there was insufficient evidence to support his conviction, other than
to argue that other acts evidence was admitted in error. “An appellant may not merely announce
his position and leave it to this Court to discover and rationalize the basis for his claims, nor may
he give only cursory treatment [of an issue] with little or no citation of supporting authority.”
People v Schumacher, 276 Mich. App. 165, 178; 740 NW2d 534 (2007) (quotation marks and
citations omitted). Thus, defendant has abandoned this issue. In any event, our review of the
record, viewed in the light most favorable to the prosecution, reveals that the victim’s testimony
that defendant pointed a shotgun at him and his house, while defendant yelled that he was going
to kill the victim, provided more than ample evidence to support defendant’s guilt beyond a
reasonable doubt of felonious assault. People v Bosca, 310 Mich. App. 1, 16; 871 NW2d 307
(2015); People v Avant, 235 Mich. App. 499, 505; 597 NW2d 864 (1999). This testimony was
corroborated by the videotape evidence of the incident.


                                                -3-
        Defendant next argues that the trial court erred in ruling on defendant’s motion for
directed verdict without watching the entire videotape recording of this incident. We disagree.

        “In order to properly preserve an issue for appeal, a defendant must ‘raise objections at a
time when the trial court has an opportunity to correct the error[.]’” People v Pipes, 475 Mich.
267, 277; 715 NW2d 290 (2006), quoting People v Grant, 445 Mich. 535, 551; 520 NW2d 123
(1994) (footnote omitted). At trial, defense counsel initially requested that the trial court watch
all three segments of the videotape recording from the victim’s security cameras before making
“a decision.”1 The entire videotape was entered into evidence, and the trial court agreed to
review the entire videotape “before mak[ing] any rulings or findings of fact.” However, after the
prosecution rested, but before the trial court reviewed the entire videotape, the trial court
inquired of defense counsel if he planned to make a motion for directed verdict for the record.
Defense counsel made his motion, notably without objecting or requesting that the court first
watch the entire videotape before ruling on the motion for directed verdict. Thus, this issue is
unpreserved for appellate review. Pipes, 475 Mich. at 277.

       Challenges which are not properly preserved can be reviewed for plain error affecting the
defendant’s substantial rights. See e.g., People v Clark, 315 Mich. App. 219, 224; 888 NW2d 309
(2016) (applying the plain error standard where the defendant’s claim of error was not
preserved). To meet this standard, defendant must show that a plain error occurred that affected
defendant’s substantial rights, meaning “that the error affected the outcome of the lower court
proceedings.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999) (citation omitted).

        First, defendant only makes a conclusory argument that the trial court was “compelled to
watch the entire videotape before ruling on the directed verdict.” Defendant provides no
authority for his position, merely citing to MCR 6.419, the court rule governing motions for
directed verdict. Again, “[a]n appellant may not merely announce his position and leave it to this
Court to discover and rationalize the basis for his claims, nor may he give only cursory treatment
[of an issue] with little or no citation of supporting authority.” Schumacher, 276 Mich. App. at
178 (quotation marks and citation omitted). Thus, defendant has abandoned his claim on appeal.
Id. Second, the portion of the videotape that the trial court referenced in its ruling on defendant’s
motion for directed verdict supported defendant’s position that he was not pointing the gun at the
victim’s house, yet the trial court, viewing the victim’s testimony in a light most favorable to the
prosecution, still denied defendant’s motion. The trial court explained that the record evidence
supported a finding that defendant “armed himself with a weapon, came out of his home, and
coupled that with alleged threats,” and that this was sufficient evidence of felonious assault even
if defendant never pointed the gun at the victim. The trial court also noted that the victim’s
testimony indeed confirmed that defendant pointed a gun at the victim. Third, even if the trial
court had watched the videotape in its entirety before deciding the motion for directed verdict,
which it did before ultimately finding defendant guilty, such action would have only undermined
defendant’s legal position when arguing the motion for directed verdict. When the trial court



1
  It appears from our review of the record that defense counsel was referring to a decision by the
trial court with regard to defendant’s guilt or innocence of the charged offenses.


                                                -4-
rendered its verdict, it noted that the videotape clearly showed defendant come out of his house
with a shotgun, “walking aggressively[,] yelling and screaming in the direction of the victim’s
home and pointing the gun at the victim’s home,” and “stalking around with the weapon” for six
minutes. The trial court also found “that the video is one hundred percent corroborative of the
testimony of the complaining witness.” Thus, we are not persuaded that viewing the videotape
in its entirety would have changed the trial court’s ruling on defendant’s motion for a directed
verdict. Therefore, we are not persuaded that plain error affecting defendant’s substantial rights
occurred.

       Affirmed.




                                                            /s/ Karen M. Fort Hood
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Amy Ronayne Krause




                                               -5-